Citation Nr: 0213094	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  98-12 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for entitlement to service 
connection for a right knee disability.  

(The issue of entitlement to service connection for a right 
knee disability on a de novo basis will be the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from March 1979 to April 1982.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of rating decisions of the St. Petersburg, 
Florida, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in February 
2001, but was remanded to the RO so that his claim could be 
considered according to the holding in Hodge v. West, 155 
F.3d 1356 (Fed.Cir. 1998).  This has been completed, and it 
has now been returned to the Board for further consideration.  

In view of its holding below in the current appeal, the Board 
is undertaking additional development of the issue of 
entitlement to service connection for a right knee disability 
on a de novo basis pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  


FINDINGS OF FACT

1.  Entitlement to service connection for a right knee 
disability was denied in a May 1982 rating decision on the 
basis that a current right knee disability was not shown on 
the most recent examination; the veteran did not submit a 
notice of disagreement with this decision within one year of 
notice thereof.  

2.  The veteran has submitted evidence to show that he 
currently has a right knee disability.  



CONCLUSIONS OF LAW

1.  The May 1982 rating decision that denied entitlement to 
service connection for a right knee disability is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.105(a) (2001). 

2.  Evidence submitted by the veteran since the most recent 
final denial of his claim is new and material, and his claim 
for entitlement to service connection for a right knee 
disability is reopened.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.156(a), 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted new and material 
evidence to reopen his claim for entitlement to service 
connection for a right knee disability.  He argues that he 
injured his right knee during a martial arts tournament 
during service, and that he received immediate treatment.  
Since discharge from service, the veteran has undergone 
surgery for a right knee disability, and he believes this 
disability is the result of the injury he sustained during 
active service.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The veteran received timely 
notice of the decision on appeal, and he has been provided 
with a Statement of the Case and a Supplemental Statement of 
the Case that contains the laws and regulations concerning 
his claim, which also indicates what evidence is needed to 
prevail.  In addition, an August 2001 letter to the veteran 
informed him of the type of evidence required to prevail in 
his claim, and what portion of that evidence should be 
submitted by him.  The Board must conclude that the duties to 
notify and assist have been completed, and that the veteran 
was made aware of what evidence he should provide, and what 
evidence would be obtained by VA.  Therefore, the Board finds 
that a remand would serve no useful purpose for this issue.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Any "error" to the 
veteran resulting from this decision does not affect the 
merits of his claim or substantive rights, for the reasons 
discussed above, and is therefore, harmless.  See 38 C.F.R. 
§ 20.1102 (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  If arthritis becomes manifest 
to a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
arthritis during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The record shows that entitlement to service connection for a 
right knee disability was denied in a May 1982 rating 
decision.  This decision noted that the veteran had been 
treated for a right knee sprain with pain during service.  It 
further noted that a May 1982 VA examination had been 
negative for any positive findings of a right knee 
disability, and that the diagnosis of cartilage disease of 
the right knee was by history only.  Therefore, the rating 
decision denied entitlement to service connection for a right 
knee disability on the basis that such a disability was not 
found on the last examination.  

The veteran was notified of the May 1982 rating decision and 
provided with his appellate rights in a June 1982 letter.  In 
November 1983, the veteran submitted a statement to the RO 
indicating that he had never received notice of the outcome 
of his claim for service connection for a right knee 
disability.  A January 1984 letter to the veteran explained 
the basis for the denial of his claim, and included a copy of 
the June 1982 letter.  The veteran did not submit a Notice of 
Disagreement with this decision within one year of receipt of 
the January 1984 letter.  Therefore, the May 1982 decision is 
final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The evidence submitted by the veteran in support of his 
current claim include November 1993 private medical records 
which show that he has undergone surgery for internal 
derangement of the right knee, and November 1997 VA treatment 
records which show that he has mild degenerative changes in 
the right knee joint.  The Board finds that this evidence is 
new in that it contains information not previously available 
to the decision makers, and that it is material because it 
tends to prove the merits of the claim as to each essential 
element that was a specified basis for the last disallowance 
of the claim; in this case the absence of a current 
disability.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

As the veteran has submitted new and material evidence 
concerning his claim for entitlement to service connection 
for a right knee disability, this claim is reopened.  It will 
be considered by the Board on a de novo basis following the 
completion of additional development.  


ORDER

New and material evidence has been presented to reopen the 
veteran's claim for entitlement to service connection for a 
right knee disability; to this extent, his appeal is allowed. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

